—In an action to recover damages for personal injuries, the defendant Nephrology Foundation of Brooklyn appeals from an order of the Supreme Court, Kings County (I. Aronin, J.), dated October 29, 1996, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is reversed, on the law, with one bill of costs payable by the respondents appearing separately and filing separate briefs, the motion of the defendant Nephrology Foundation of Brooklyn is granted, the complaint and all cross claims insofar as asserted against it are dismissed, and the action against the remaining defendants is severed.
Based on the record before this Court, no factual issue exists with respect to the appellant. The proximate cause of the decedent’s injuries was the refusal or failure of the driver employed by the defendant Medical Transportation, Inc., to escort the decedent to her apartment door, as had been done routinely, and not by any act or omission on the part of the appellant, which exercised no control over the defendant Medical *383Transportation, Inc. Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.